United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2948
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Marco Barraza

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                              Submitted: July 15, 2021
                                Filed: July 20, 2021
                                   [Unpublished]
                                   ____________

Before COLLOTON, GRUENDER, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.

      Marco Barraza appeals the judgment entered by the district court1 after a jury
found him guilty of receipt of child pornography. His counsel has moved to withdraw

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
and filed a brief under Anders v. California, 386 U.S. 738 (1967), contending that the
government did not prove that Barraza knowingly received child pornography.
Barraza also challenges the reasonableness of his sentence.

        Having considered the record, including Barraza’s stipulations, we conclude
that a reasonable jury could find that Barraza knowingly received child pornography.
See United States v. Birdine, 515 F.3d 842, 844 (8th Cir. 2008) (standard of review);
United States v. Schwarte, 645 F.3d 1022, 1032 (8th Cir. 2011) (discussing the
elements of receipt under 18 U.S.C. § 2522(a)(2)). In addition, we conclude that the
district court did not impose an unreasonable sentence. The court properly
considered the factors set forth in 18 U.S.C. § 3553(a), and there is no indication that
the court considered an improper or irrelevant factor or committed a clear error in
weighing relevant factors. See United States v. Salazar-Aleman, 741 F.3d 878, 881
(8th Cir. 2013) (discussing appellate review of sentencing decisions). In addition, the
court imposed a sentence within the calculated guidelines imprisonment range. See
United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (stating that a
within-guidelines-range sentence is presumed reasonable).

      To the extent Barraza argues his trial counsel was constitutionally ineffective,
such a claim is “more appropriately raised in collateral proceedings.” United States
v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s
motion and affirm.
                      ______________________________




                                          -2-